Citation Nr: 1214489	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for a gastrointestinal condition.

2.  Entitlement to service connection for depression, to include as secondary to a gastrointestinal condition.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a cold injury to both feet.

5.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, October 2010, and January 2011 rating decisions of the Department of Veterans Affair (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for a gastrointestinal condition; entitlement to service connection for depression, to include as secondary to a gastrointestinal condition; entitlement to service connection for a back disorder; entitlement to an initial evaluation in excess of 30 percent disabling for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's residuals of a cold injury to both feet are etiologically related to his active service.

2.  The results of VA audiometric tests conducted in November 2010 show that the Veteran has level IV hearing in his right ear and level IV hearing in his left ear. 


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to both feet were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling for bilateral hearing loss for the period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in November 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the appellant that a disability rating and an effective date would be assigned if he was awarded benefits.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded a VA medical examination in November 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claim of entitlement to service connection for residuals of a cold injury to both feet, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Board notes that it appears that the Veteran's service medical and personnel records have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran seeks entitlement to service connection for residuals of a cold injury to both feet.  

In a Cold Injury Protocol Examination questionnaire, the Veteran reported that his hands, feet, and ears were affected by the cold.  He reported having frozen feet and immersion foot injuries.  He stated that he had exposure to wet, snowy, and windy weather with temperatures below freezing for hours while on guard duty.  He became aware of his condition because he could not walk.  The symptoms at the time were noted to be pain, swelling, discoloration, blisters, tissue loss, numbness, tingling, stiffness, and weakness.  He was treated in the field by comrades and by himself.  The Veteran reported that he was not relieved from duty and that he returned to duty hours after the injury.  He stated that the symptoms lasted for months and that the appearance of the injured parts did not return to normal.  He reported that others were noted to have injuries at the same time.  He also reported that he had jungle rot in service.

The Veteran stated that after the injured part healed he continued to have pain that occurred all the time, was worse with cold weather, and was worse at night at the tips of his fingers or toes, in the joints of the fingers or toes, in the arches of the feet, in the legs, and all over the affected parts.  He noted that he got cold easily.  The pain was noted to be dull and burning, and that he felt a heaviness.  There was numbness; tingling or pins and needles; weakness of the hands, feet, legs; sensitivity to cold; excessive sweating of the feet or other affected part; fungus infection; misshapen nails; breakdown of skin of injured parts; decrease or loss of sensation; change in thickness of skin of affected parts; and arthritis in the affected area.  The Veteran reported that due to his cold injury he did not do a lot of things that he would have liked to have done.  He was a truck driver prior to service and was a press room foreman after service and the injury did not have any effect on his work.  The Veteran reported treatment for his cold injury after service.  The Veteran stated that he was treated for jungle rot from 1964 to 1976.  He reported that he discussed his cold injury with his current doctor and was recommended or prescribed treatment.  The Veteran indicated that he was very sensitive to the cold and has to be careful.  

The Veteran was afforded a VA Compensation and Pension (C&P) cold injuries protocol examination in November 2008.  The Veteran reported cold and painful feet.  The Veteran reported that he was exposed to cold in Korea and the Veteran was noted by the examiner to have cold exposure and likely frostbite to both of his feet in service.  He reported that his condition became progressively worse since service and that his current treatment was foot care and non-medical measures.  He wears extra socks and special insulated socks.  He wears multiple pairs of socks and stays indoors in cold weather.

After thorough interview and examination, the examiner noted that the Veteran froze his feet in Korea in the mid 1950's.  His feet were white and he could not walk.  No treatment was provided.  Since that time he had cold, painful feet with occasional numbness, and he has had extensive onychomycotic changes of the toenails.  The Veteran reported that all of his toenails have fallen off over the years, and that he has had the right big toenail removed a number of times by a dermatologist.  The Veteran reported that his feet continued to sweat daily and he changes his socks daily, occasionally more often.  He used special socks and TED hose.  He was very sensitive to cold weather and experienced more tingling in the feet with cold weather.  The Veteran indicated that during the summer his feet may swell.

Physical examination revealed onychomycotic changes about the toenails.  The skin was very warm and dry.  Pulses were not palpable.  No skin changes were noted.  There was no hair growth over the lower legs, ankles, and feet.  1+ edema was noted and the Veteran had moderate to severe decrease in sensation with light touch, pinprick, and monofilament testing about both ankles and both feet.  The Veteran was diagnosed with old cold injury to both feet, likely frostbite, with ongoing cold sensitization likely secondary to the old cold injury from many years ago.  

The Board finds that entitlement to service connection for residuals of a cold injury to both feet is warranted.  The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) reveals that the Veteran had one year, seven months, and five days of foreign service.  The Veteran reported that he was exposed to cold in Korea where he was exposed to snowy and windy weather with temperatures below freezing for hours.  The Veteran indicated that his condition was first noticed when he could not walk.  He stated that his condition progressed in severity since service.  The Board notes that the Veteran is competent to report the symptoms he experienced in service and since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  After examination in November 2008, the examiner noted that the Veteran had cold exposure and likely frostbite to both of his feet in service and, thereafter, diagnosed the Veteran with old cold injury to both feet, likely frostbite, with ongoing cold sensitization likely secondary to the old cold injury from many years ago.  As the evidence reveals that the Veteran has ongoing residuals of a cold injury in service, entitlement to residuals of a cold injury to both feet is granted.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for entitlement to a higher evaluation for his bilateral hearing loss disability.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  As the audiological findings reported below demonstrate, the Veteran does not have exceptional patterns of hearing impairment for VA purposes.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in November 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
65
70
54
LEFT
35
40
65
65
51

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

Under Table VI of the regulations, the Veteran's hearing level in each ear was IV. Under Table VII of the regulations, a Level IV hearing impairment in each ear warrants a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit notes that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to a disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that it is not necessary to address the impact of the Veteran's hearing loss on his daily living and, therefore, will proceed with adjudication.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss is not warranted.  As noted above, during the period on appeal, audiometry results correspond with an evaluation of 10 percent disabling and no higher.  Therefore, entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss is denied.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling during any period on appeal for bilateral hearing loss, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

Service connection for residuals of a cold injury to both feet is granted.

An evaluation in excess of 10 percent disabling for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for a gastrointestinal condition; entitlement to service connection for depression, to include as secondary to a gastrointestinal condition; entitlement to service connection for a back disorder; entitlement to an initial evaluation in excess of 30 percent disabling for PTSD; and entitlement to a TDIU.

Review of the claims file reveals that the Veteran receives treatment from the VA Nebraska-Western Iowa Health Care System (NWIHS).  However, review of the claims file does not reveal treatment records dated subsequent to November 2011. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file the Veteran's VA treatment records dated subsequent to November 2011. 

The Veteran is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal condition based upon residuals of VA surgical treatment in February 2007.  Compensation under 38 U.S.C.A. § 1151 shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of hospital care, medical or surgical treatment, upon which the claim is based, to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) . 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the Veteran's, or in appropriate cases the Veteran's representative's, informed consent, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Lay statements report that the Veteran's surgery had not gone according to plan, that the Veteran's surgeon had informed them of the mistake and apologized, and that the Veteran required subsequent surgeries and movement to another hospital.

In a post operative treatment note, dated in February 2007, the physician stated that an abdominal reoperation had discovered a perforation of the Veteran's colon secondary to a trocar placed in the left mid abdomen.  The initial injury was noted to have occurred during the primary operation two days prior to the note.  The physician stated that he had a long discussion with the Veteran's wife and daughter and indicate that he "explained to them the mechanism of the trocar injury." In addition, he "told them that this was a technical error of the operation, and that we as surgeons were responsible for this error."  The physician further noted that he "apologized to them that this complication occurred."

The Board notes that complete treatment records regarding the Veteran's surgical procedure as well as informed consent documentation have not been obtained and associated with the claims file.  As such, on remand, all informed consent documentation that was prepared in connection with the February 2007 hernia repair surgery performed at the VA Medical Center (VAMC) must be obtained.  Additionally, while the record contains VA treatment notes for the period before, during, and after the Veteran's surgery, the actual surgical reports regarding the procedure are not of record. 

In November 2008 the Veteran was afforded a VA C&P examination.  After discussion of the Veteran's surgical procedure, the examiner rendered the opinion that even though it did appear that the Veteran had unfortunate and unpredictable complications, there was no specific evidence that there was carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing surgical treatment.  

The Board notes that although the examiner rendered an opinion regarding whether the Veteran's condition was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, the examiner did not comment on whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  In addition, although the examiner uses the term unpredictable, the examiner did not comment upon whether the outcome was not unreasonably foreseeable.  As such, the Board finds the November 2008 examination to be inadequate and the Veteran must be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regard to the Veteran's claim of entitlement to service connection for a back disorder, the Board notes that the Veteran has reported that he was injured when he fell from the wing of an F-84 while carrying a .50 caliber machine gun in 1954 in South Korea.  He stated that he fell approximately 6.5 feet and landed hard on the runway.  The Veteran reported that he was sent to a hospital at Itzuke Air Force Base in Japan where he spent two to three days.  

The Board notes that attempts have been made to obtain the morning reports from January 1954 to May 1954, the period during which the Veteran claims to have been injured in service, but that none have been found.  The Veteran was notified of this lack of records.  In June 2005 the Veteran was notified that his service treatment records and service personnel records were unavailable.  

The Veteran was noted in February 2004 to have constipation causing back pain.  In addition, in June 2004 the Veteran was diagnosed with sciatica.

In a VA treatment note, dated in September 2010, it was noted in the impressions that the Veteran has back pain, most likely secondary to having fallen off a plane in the military and has had pain since that time.  The Veteran was noted to have chronic pain and to see a chiropractor monthly.  The Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In addition, it is noted that no diagnosis of a back disability was listed in the active problems list.

A March 2011 letter from a private chiropractor indicates that the Veteran has received consistent treatment since 1987 and states that the Veteran has been diagnosed with spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxations of the cervical, thoracic, and lumbar spine.  However, there is no indication that the chiropractor has rendered any opinion regarding the etiology of the Veteran's back disorders.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of any back disorder present.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has competently and credibly reported that he fell in service, has been diagnosed with multiple back disorders, and there is an indication that the Veteran's back pain is related to his active service, the Board finds it necessary to afford him a VA medical examination regarding the etiology of any back disorder present. 

The Veteran also seeks entitlement to service connection for depression, to include as secondary to a gastrointestinal condition, entitlement to an initial evaluation in excess of 30 percent disabling for PTSD, and entitlement to TDIU.  As the claim of entitlement to service connection for depression is claimed as secondary to the Veteran's gastrointestinal condition, the claim of claim of entitlement to an evaluation in excess of 30 percent disabling for PTSD may be impacted by the outcome of the appeal of the issue of entitlement to service connection for depression, and as the claim of entitlement to TDIU may be impacted by all of the issues on appeal, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issues of entitlement to service connection for depression, to include as secondary to a gastrointestinal condition, entitlement to an initial evaluation in excess of 30 percent disabling for PTSD, and entitlement to TDIU, until the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for a gastrointestinal condition; entitlement to service connection for a back disorder; and entitlement to service connection for residuals of a cold injury to both feet are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt must be made to obtain all additional available records related to the February 2007 surgery, including operating room notes and pathology reports, and associate them with the claims file.  Appropriate development must be undertaken to obtain a copy of the informed consent form for the February 2007 surgery.  

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the etiology of any gastrointestinal disorder found to be present.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following examination of the Veteran and a review of the record, the examiner should identify any current gastrointestinal disorder found to be present.  In regard to any diagnosed gastrointestinal disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder found to be present was incurred as a result of active service.

The examiner should also render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional gastrointestinal disorder as the result of VA medical treatment, to include surgical treatment at VA.  If so, the physician should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


